Exhibit 10.1

Execution Copy

Second Amendment to Quidel/Inverness Settlement Agreement

This Second Amendment to the Quidel/Inverness Settlement Agreement dated
27 April 2005 as amended by an Addendum including Paragraph 8 Procedures dated
19 June 2006 (the “Settlement Agreement”) is entered into between Quidel
Corporation, a Delaware corporation having a place of business at 10165 McKellar
Court, San Diego, CA 92121 (“Quidel”) and Alere Inc. (f/k/a Inverness Medical
Innovations, Inc.), a Delaware corporation having a place of business at 51
Sawyer Rd, Suite 200, Waltham, MA 02453 (“Alere”).

WHEREAS, Quidel and Alere wish to modify the royalty and certain other terms of
the Settlement Agreement as set forth herein.

In consideration of the mutual obligations set forth herein, and intending to be
legally bound, the parties agree as follows:

 

  1. The terms and conditions of the Settlement Agreement shall be incorporated
herein by reference and shall be and remain in full force and effect, except as
amended herein.

 

  2. No provision in this Second Amendment shall have any effect and no party
shall have any right or obligation hereunder unless and until this Second
Amendment has been executed in writing by both parties.

 

  3. The following definitions shall be added to Paragraph 12 of the Settlement
Agreement:

 

  a. “Quidel Royalty Bearing Products” shall mean any past, present, or future
products made, used, sold, or offered for sale by Quidel or its Affiliates,
which products utilize or incorporate any of the inventions claimed in a patent
in the Inverness Portfolio of Lateral Flow Patents that is valid and enforceable
in a jurisdiction where the Product is made, used, offered for sale, sold, or
imported; provided, however, that for the avoidance of doubt all currently
marketed lateral flow based pregnancy, strep, and flu products of Quidel and its
Affiliates as well as any such products with minor modifications or new products
using the same technology shall bear royalty payments to Alere hereunder in
accordance with this Second Amendment, but the Quidel Royalty Bearing Products
are not limited to these products.

 

  b. “Adjusted Quidel Product Sales” shall mean gross sales by Quidel or its
Affiliates to non-affiliated parties of Quidel Royalty Bearing Products, less
the sum of: (1) 100% of related sales returns and allowances and those taxes
stated on the invoices; plus (2) 50% of related volume discounts, early payment
discounts, rebates, and international discounts.



--------------------------------------------------------------------------------

Execution Copy

 

  c. “Amendment Effective Date” shall mean 1 April 2011.

 

  d. “Signature Date” shall mean the date of the final signature to this Second
Amendment.

 

  4. Paragraph 2 of the Settlement Agreement is deleted in its entirety and
replaced by the following:

 

  a. For the period beginning 1 April 2011 and ending 30 June 2011 (Q2 2011),
Quidel and its Affiliates will pay Alere an eight and one-half percent
(8.5%) royalty on all Adjusted Quidel Product Sales (the “Q2 2011 Royalty”). In
fulfillment of the Q2 2011 Royalty, but subject to Alere’s right to inspect and
audit pursuant to Paragraph 9(h), Quidel will pay to Alere the sum of
$1,316,510.13 by the earlier of (a) five (5) days of the Signature Date or
(b) 29 September 2011.

 

  b. In partial fulfillment and as a buy-down of Quidel’s total royalty
obligation for Adusted Quidel Product Sales for the period beginning 1 July 2011
and ending with the expiration of the last patent to expire of the Inverness
Portfolio of Lateral Flow Patents, Quidel will pay Alere $13,800,000 within five
(5) days of the Signature Date.

 

  c. For the period beginning 1 July 2011 and ending 30 September 2011, Quidel
and its Affiliates will pay Alere a four and one-quarter percent (4.25%) royalty
on all Adjusted Quidel Product Sales (the “Q3 2011 Royalty”). Quidel will pay
the Q3 2011 Royalty no later than 29 December 2011.

 

  d. For the period beginning 1 October 2011 and ending 31 December 2011, Quidel
and its Affiliates will pay Alere a four and one-quarter percent (4.25%) royalty
on all Adjusted Quidel Product Sales (the “Q4 2011 Royalty”). Quidel will pay
the Q4 2011 Royalty by the earlier of (a) 30 March 2012 or (b) if the Royalty
Termination Option (as described below) is exercised, thirty (30) days from the
Option Notice Date.

 

  e. For the period beginning 1 January 2012, Quidel shall pay Alere either:

 

  i. A four and one-quarter percent (4.25%) royalty on all Adjusted Quidel
Product Sales in each calendar quarter. The royalty payment under this Paragraph
2(e)(i) for each calendar quarter shall be due within 90 days of the end of the
calendar quarter. The royalty obligation under this Paragraph 2(e)(i) shall end
with the expiration of the last patent to expire of the Inverness Portfolio of
Lateral Flow Patents; or

 

  ii.

If the Royalty Termination Option is exercised, the amount given by $15,700,000
less the sum of (1) the Q3 2011 Royalty and (2) the Q4 2011 Royalty (the
“Royalty Termination Payment”) within thirty (30) days from the Option Notice



--------------------------------------------------------------------------------

Execution Copy

 

  Date (as described below). Upon the receipt by Alere of the Royalty
Termination Payment, but subject to Alere’s rights under Paragraph 2(h), the
sole effect of the Royalty Termination Option is that the license granted to
Quidel under Paragraph 3 of the Settlement Agreement, as amended by this Second
Amendment, shall convert to a fully paid up license effective 1 January 2012 and
Quidel shall have no further royalty obligations under the Settlement Agreement,
as amended by this Second Amendment, except as may be required under Paragraph
9(c) and/or 9(d).

 

  f. The payment of any royalties by Quidel and its Affiliates shall not be
considered an admission that any Quidel Products practice valid, enforceable
claims of the Inverness Parties’ or their Affiliates’ patents, nor shall it be
considered an admission of any other kind.

 

  g. Any payments due under the Settlement Agreement as amended by this Second
Amendment shall be made in U.S. dollars by wire transfer to the following bank
account:

Citizens Bank

Providence, RI 02903

USA

Swift Code: CTZIUS33

ABA# 011500120

Acct Name: Alere Switzerland GmbH

Acct# 1107471858

 

  h. Notwithstanding anything to the contrary herein, Alere shall have a right
to inspect and audit Quidel royalty payments required under Paragraphs 2(a) (Q2
2011 Royalty), 9(c), 9(d), and, if the Royalty Termination Option is not
exercised, 2(c) (Q3 2011 Royalty), 2(d) (Q4 2011 Royalty) and 2(e)(i) on
reasonable notice and no more than once in any calendar year using an
independent, mutually agreed upon, third party auditor under confidentiality, at
Alere’s cost, provided that if the auditor discovers a royalty underpayment of
more than five percent (5%) for the period audited Quidel shall bear the
reasonable cost of the audit.

 

  5. Paragraph 3 of the Settlement Agreement is amended as follows:

 

  a. Delete the following sentence: “The term of the license is to the end of
the last patent to expire and the 8.5% royalty rate is to be paid on all
royalty-bearing Quidel Products through that date.”



--------------------------------------------------------------------------------

Execution Copy

 

  b. Add the following sentence to the end of Paragraph 3: The term of the
license granted under this Paragraph 3 ends with the last to expire patent
licensed hereunder and neither Quidel nor its Affiliates will challenge the
validity or enforceability of any patent licensed hereunder except in response
to an assertion of infringement thereof against Quidel or its Affiliates by or
on behalf of Alere or its Affiliates, provided that this prohibition against
challenging the validity or enforceability of any patent licensed hereunder
shall not apply to a third party that becomes an Affiliate of Quidel pursuant to
a Change of Control under Paragraph 9(a).

 

  6. Paragraph 4 of the Settlement Agreement is amended as follows:

 

  a. Add the following sentence to the end of Paragraph 4: The term of the
license granted under this Paragraph 4 ends with the last to expire patent
licensed hereunder and neither Alere nor its Affiliates will challenge the
validity or enforceability of any patent licensed hereunder except in response
to an assertion of infringement thereof against Alere or its Affiliates by or on
behalf of Quidel or its Affiliates, provided that this prohibition against
challenging the validity or enforceability of any patent licensed hereunder
shall not apply to a third party that becomes an Affiliate of Alere pursuant to
a Change of Control under Paragraph 9(a).

 

  7. Paragraph 9 of the Settlement Agreement is deleted in its entirety and
replaced by the following:

 

  a. The licenses granted are nontransferable without the written agreement of
the other party prior to any transfer; provided, however, that the licenses,
releases and other rights granted hereunder may be transferred without prior
written agreement in a corporate merger, asset sale, acquisition, reorganization
or change in control (together a “Change in Control”) by which all of those
product lines and technology platforms of the transferring party that exist and
are being marketed on the date of the transfer are transferred in their
entirety.

 

  b.

In the event that a third party assumes control of Quidel pursuant to a Change
of Control under Paragraph 9(a), the license granted to Quidel and its
Affiliates will not apply to past, present, or future products of the acquirer
and its Affiliates or to their customers, suppliers, distributors and retailers
to the extent such products are not Quidel Products; provided that, such an
acquirer of Quidel will agree in writing to be bound by the terms of this
Settlement Agreement, as amended by the Second Amendment, including any
remaining royalty obligations under Paragraph 2 for sales of Quidel Royalty
Bearing Products and further provided that in the event that such Change of
Control is such that a third party already participating in the diagnostics
market in one or more of the jurisdictions in which Alere has effective patents
in force, assumes control of Quidel, the royalty rate, if any, for royalties due
under Paragraph



--------------------------------------------------------------------------------

Execution Copy

 

  2(e)(i)) shall be increased by 25% (i.e., from 4.25% to 5.3125%) provided that
no such increased royalties nor other royalty obligation shall be owed if the
Royalty Termination Option is exercised, as all royalty obligations of Quidel
hereunder shall be deemed fully paid as set forth in and subject to Paragraph
2(e)(ii) upon such exercise.

 

  c. In the event that Quidel acquires another party whose product or products
utilize or incorporate any of the inventions claimed in a patent in the
Inverness Portfolio of Lateral Flow Patents that is valid and enforceable in a
jurisdiction where the product(s) is made, used, offered for sale, sold, or
imported, then rights under this Settlement Agreement extend to such product(s)
only if Quidel pays Alere in full for any past infringement by such other party,
at the royalty rate of eight and one-half percent (8.5%) of net sales, as
defined by U.S. GAAP.

 

  d. In addition to the rights above in Paragraph 9 relating to transferability,
either party may have a one-time right to transfer the rights under this
Settlement Agreement, as amended by the Second Amendment, to a buyer, subject to
the consent of the other party which shall not be unreasonably withheld, in
connection with the sale of 20% or more (measured by revenue) of a line of
business subject to the license granted hereunder. The licenses granted cannot
be used by the receiving party with a third party in any manner which would
allow the third party to obtain access to the license granted by an indirect
manner. For the avoidance of doubt, in the event of a one-time transfer of
rights under this Paragraph, the license granted to Quidel and its Affiliates
will not apply to products of the acquirer of such rights and its Affiliates or
to their customers, suppliers, distributors and retailers to the extent such
products are not Quidel Products; further, such an acquirer of a Quidel line of
business will agree in writing to be bound by the terms of this Settlement
Agreement, as amended by the Second Amendment, including any remaining royalty
obligations under Paragraphs 2 and/or 9 for sales of Quidel Royalty Bearing
Products to the extent applicable and to the extent such Quidel Royalty Bearing
Products are within the products of such acquired line of business.

 

  e. Paragraph 4 of the Addendum to the Quidel/Inverness Settlement Agreement is
deleted in its entirety.

 

  8. A new Paragraph 14 is added as follows:

 

  a. Royalty Termination Option

 

  i. By written notice given not earlier than 1 January 2012 or later than
30 January 2012, either party may, at its sole discretion, trigger payment of
the Royalty Termination Payment under Paragraph 2(e)(ii) (the “Royalty
Termination Option”). The “Option Notice Date” shall mean the date of receipt by
either party of a written notice under this Paragraph.



--------------------------------------------------------------------------------

Execution Copy

 

  9. A new Paragraph 15 is added as follows:

 

  a. Notices

 

  i. Any notices that are required or permitted hereunder shall be in writing
and shall be mailed by express mail service or transmitted by facsimile to the
following addresses of the respective parties:

 

  1. If to Quidel:

Quidel Corporation

10165 McKellar Court

San Diego, California 92121

Attn: General Counsel

Facsimile: 858-646-8028

 

  2. If to Alere:

Alere Inc.

51 Sawyer Road

Suite 200

Waltham, MA 02453

Attn: General Counsel

Facsimile: 781.647.3939

 

  ii. Any notice sent hereunder shall be deemed effective upon receipt.

 

  iii. A party may change its address listed above by written notice to the
other party.

 

  10. A new Paragraph 16 is added as follows:

 

  a. Releases

 

  i.

Alere grants to Quidel and its Affiliates a full release of all actual and
potential claims based on activities occurring prior to 1 July 2011 in each case
solely to the extent that such claims arise (a) from the Inverness Portfolio of
Lateral Flow Patents licensed hereunder and/or (b) the Settlement Agreement,
including the lawsuits settled therein but, in each case, this release does not
extend to any



--------------------------------------------------------------------------------

Execution Copy

 

  claim that relates to any aspect of cardiology testing and/or any aspect of
consumer/over-the-counter women’s health diagnostics except infectious diseases.

 

  ii. Quidel grants to Alere and its Affiliates a full release of all actual and
potential claims based on activities occurring prior to 1 July 2011 in each case
solely to the extent that such claims arise (a) from the Quidel Portfolio of
Lateral Flow Patents licensed hereunder and/or (b) the Settlement Agreement,
including the lawsuits settled therein.

 

  iii. Subject to Paragraphs 16(a)(i) and 16(a)(ii), each party and each of
their Affiliates also waives, on its behalf the application of Section 1542 of
the California Civil Code, which reads as follows:

 

  1. “Section 1542. (General release; extent) A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”

 

  iv. The parties and their Affiliates, being aware of Section 1542 of the
California Civil Code, agree to expressly waive any rights any of them may have
thereunder, as well as under any other statute or common law principle of
similar effect, except that the waiver given in Paragraphs 16(a)(iii) and
16(a)(iv) is not intended to broaden the subject matter of any release given
herein.

 

  11. Either party may file a copy of this Second Amendment on Form 8-K with the
Securities and Exchange Commission. In addition, the parties shall only make
statements about the Settlement Agreement or its terms and conditions that are
not inconsistent with what is stated therein.



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, each party has caused this Second Amendment to be executed
on its behalf by its duly authorized officer(s) as set forth below:

 

Waltham, MA                                

    San Diego, CA                                

Alere Inc.

    Quidel Corporation By:     By:

/s/ David Teitel

   

/s/ John Radak

David Teitel     John Radak Chief Financial Officer     Chief Financial Officer